Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 8-14 & 21-22, A method of making a printed circuit board; Class H05K1/111;
Group II, Claims 15-20 & 23, A method of probing an electrical circuit as provided at least partially on a surface layer of a printed circuit board; Class G01R2808.
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 
The Groups I and II are related as two subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, 
the limitations of forming an electrical circuit with a least a portion of the circuit provided along a portion of a surface layer, the electrical circuit including at least an electrical trace that is also electrically connected with a test pad to allow the electrical circuit to be probe tested; structuring a probe surface of the test pad to include at least one vertical surface that extends from the probe surface toward the substrate by partially removing test pad material from within a thickness of the test pad and thus creating an edge between the vertical surface and the probe surface; and coating at least a portion of the probe surface including the edge with a protective material to protect at least a portion of the probe surface from corrosion, in the subcombination claim 8 of Group I, which do not require by the subcombination claim 15 of Group II; and the limitations of locating a test pad of the circuit as such test pad is provided for accessibility on the printed circuit board; relatively moving a probe of an in circuit test unit toward a conductive probe surface of the test pad, the probe surface structured to provide at least one surface that extends from the probe surface toward the surface layer and that creates an edge between the vertical surface and the conductive probe surface; and displacing an amount of protective material covering the conductive probe surface by action of the probe contacting the protective material so as to permit conductive contact of the probe with the conductive probe surface, in the subcombination claim 15 of Group II, which do not require by the subcombination claim 8 of Group I. 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
Applicant is required under 35 U.S.C. 121 to elect one single Group among the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00 (EST), Monday-Friday.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848